DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on May 3, 2021 were received and fully considered. Claims 12, 13, 24, 31, 32, and 51 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 3, 2021 has been entered.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 24, 31-33, and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, and all dependent claims thereof, recites:
“the valving system” in line 6, which is indefinite. Does this refer to active one-way valving system previously recited in line 3?
Claim 24 recites:
“the valving system” in line 3, which is indefinite. Does this refer to active one-way valving system previously recited in claim 12?
“the at least one active valving elements” in line 4, which lacks antecedent basis.
Claim 31, and all dependent claims thereof, recites:
“the central vasculature” in line 4, which lacks antecedent basis.
“the at least one element” in line 6, which lacks antecedent basis.
Claim 32 recites “the one-way valving system” lines 1-2, which is indefinite. Does this refer to active one-way valving system previously recited in claim 31?

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 12, and all dependent claims thereof, recites “(i) an active one-way valving system positioned within a first blood vessel of the subject, the active one-way valving system configured to reduce backward blood flow in the first blood vessel during the administration of CPR; (ii) a mechanical chest compression device for providing chest compressions to the subject during the administration of CPR, the mechanical chest compression device having a plurality of adjustable parameters comprising at least one of: chest compression frequency, chest compression duty cycle, chest compression depth, chest compression release time, and time to complete sternal compression; and (iii) a hemodynamic power measurement system including: a measurement device configured to be positioned in a second blood vessel of the subject, the measurement device configured to measure blood flow and blood pressure in the second blood vessel 
Therefore, claims 12-14, 24, 31-33, and 51-53 are allowable over the prior art of record.
Claims 12-14, 24, 31-33, and 51-53 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 103 rejections raised in the previous office action have been fully considered and are persuasive. Therefore, these rejections are withdrawn. Examiner also welcomes applicant to an interview to discuss the remaining rejection (35 USC 112B) and how to proceed with withdrawn claims 1-11, 25-30, and 40-50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PUYA AGAHI/Primary Examiner, Art Unit 3791